Citation Nr: 1119042	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-09 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rate of special monthly compensation (SMC) due to loss of use of the lower extremities or based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1988 and from March 1989 to August 1992.
This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to SMC at the intermediate rate between 38 U.S.C.A. § 1114(l) and § 1114(m) based on the loss of use of the lower extremities due to multiple sclerosis with additional disabilities independently ratable at 50 percent or more.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010) 38 C.F.R. §§ 3.350, 4.63 (2010).  In April 2009, the Board remanded the Veteran's claim for additional development.  Thereafter, in a December 2010 rating decision, the RO granted a higher rate of SMC at the intermediate level between 38 U.S.C.A. § 1114(m) and § 1114(n).  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010) 38 C.F.R. §§ 3.350, 4.63 (2010).  However, as that award did not represent a total grant of the benefits sought on appeal, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran has been granted service connection and assigned a 100 percent disability rating for loss of use of the lower extremities due to multiple sclerosis (MS).  In addition, the Veteran has the following separately rated disabilities as a consequence of MS:  neurogenic bladder, rated 60 percent; left lower, right lower, and right upper extremity weakness, each rated 40 percent; left upper extremity weakness and bowel impairment, each rated 30 percent; and speech impairment (slurring), rated 10 percent.  She is also in receipt of a 30 percent rating for post-operative residuals of a rotator cuff injury and a 0 percent rating for residuals of a left foot fracture.

2.  The Veteran's MS-related disabilities are productive of marked muscle weakness and spasticity and sensory, reflex, and motor deficits throughout her lower extremities.  However, she continues to exhibit full passive range of motion in her feet, knees, and leg.  Additionally, her weight bearing capability, joint flexion, muscle strength, and function remain greater than that afforded by an amputation and prosthesis.

3.  The Veteran is able to ambulate inside her home with the assistance of a walker, but increasingly relies on her electric wheelchair for safe mobility.  She requires a scooter to transport herself outside her residence.  

4.  The Veteran has corrected distance vision of 20/40 in the right eye and 20/25 in the left eye with full visual field confrontation.

5.  The Veteran requires regular aid and attendance for safe mobility in the home, housekeeping, and meal preparation because of weakness and fatigue of the lower extremities.  She also requires regular aid and attendance for the activities of daily living that require fine hand skills including some dressing functions and meal preparation because of weakness and fatigue of the upper extremities and hands.  Additionally, the Veteran requires aid and attendance because of her service-connected neurogenic bladder and bowel impairment. 

6.  The Veteran does not require the services of a skilled home health care professional and is not permanently housebound.


CONCLUSIONS OF LAW

1.  The criteria for SMC under 38 U.S.C.A. § 1114(o) have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352, 4.63 (2010).

2.  The criteria for an additional monthly allowance based upon the need for regular aid and attendance under 38 U.S.C.A. § 1114(r)(1) have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).

3.  The criteria for a monthly allowance based upon the need for a higher level of aid and attendance under 38 U.S.C.A. § 1114(r)(2) have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010). 

VA's governing statutes and regulations provide for the award of SMC at the 38 U.S.C.A. § 1114(l) level if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).

As set forth under 38 U.S.C.A. § 1114(m), SMC is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  

SMC at the 38 U.S.C.A. § 1114(n) level is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n) (West 2002).  SMC at the 38 U.S.C.A. § 1114(n) level is also warranted if the Veteran's service-connected disability has caused her to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes. 

SMC at 38 U.S.C.A. § 1114(o) level is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, or if the Veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and the Veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the Veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less, or if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C.A. § 1114(o) (West 2002).

The regulations enacted pursuant to § 1114(o) provide that service-connected paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a Veteran to the maximum rate under § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2) (2010).  

Determinations for entitlement under § 1114(o) must be based upon separate and distinct disabilities.  That requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e) (2010).  

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of 'being permanently bedridden' and 'being so helpless as to require regular aid and attendance 'without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the Veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e) (2010).  

Next, 38 U.S.C.A. § 1114(p) provides for "intermediate" SMC rates between the different subsections.  38 U.S.C.A. § 1114(p) (West 2002); 38 C.F.R. § 3.350(f) (2010). 

A Veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that she is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352 (2010).  

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1) (2010). 

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) (West 2002 & Supp. 2010).  The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2010).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3) (2010).

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (2010).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met:  (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance § 3.352(a); (iii) the Veteran needs a 'higher level of care' (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii) (2010).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2) (2010).

The term 'under the regular supervision of a licensed health-care professional' means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4),(c) (2010).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid- and-attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5) (2010).

A Veteran who has a service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently rated at 60 percent or more, or (2) by reason of such service-connected disability or disabilities is permanently housebound, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(s).  38 C.F.R. § 3.350(h)(3)(i) (2010).

Here, the Veteran is service connected for multiple disabilities associated with MS.  The Board notes that disease is manifested by weakness, numbness, tingling, or unsteadiness in a limb; spastic para-paresis; retrobulbar neuritis; diplopia; disequilibrium; or a sphincter disturbance, such as urinary urgency or hesitation.  Traut v. Brown, 6 Vet. App. 495 (1994).  Moreover, MS is a disease with a prolonged course characterized by remissions and relapses over a course of many years.  Bielby v. Brown, 7 Vet. App. 238 (1994).  Accordingly, the Board will consider entitlement to staged ratings to compensate for times since filing the claim when the Veteran's service-connected disabilities may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record shows that since January 2005, the Veteran has been rated 100 percent disabled for loss of use of the lower extremities due to MS.  Prior to the award of that total rating, she was in receipt of a total disability rating for compensation based upon individual unemployability, effective January 1, 2000.  In addition, the Veteran has been awarded service connection for the following MS-related disabilities:  a neurogenic bladder, rated as 60 percent disabling, left lower, right lower, and right upper extremity weakness, each rated as 40 percent disabling, left upper extremity weakness and bowel impairment, each rated as 30 percent disabling, and speech impairment (slurring), rated as 10 percent disabling.  The Veteran has also been granted service connection for post-operative residuals of a rotator cuff injury, rated as 30 percent disabling, and residuals of a left foot fracture, rated as zero percent disabling.

In addition to the above awards of service connection for individual disabilities, the Veteran has been granted SMC under 38 U.S.C.A. § 1114(p) at an intermediate rate between 38 U.S.C.A. § 1114(m) and § 1114(n).  38 C.F.R. § 3.350(f)(3) (2010).  She now contends that she is entitled to a higher level of SMC based upon the loss of use of both lower extremities or the need for aid and attendance.

Loss of use of a hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function, whether the acts of grasping and manipulation or balance or propulsion could be accomplished equally well with a prosthesis.  38 C.F.R. § 3.350(a)(2), 4.63 (2010); Tucker v. West, 11 Vet. App. 369 (1998).

The evidence of record shows that in January 1999, the Veteran began receiving routine medical treatment for weakness and numbness in her upper and lower extremities.  Extensive clinical testing resulted in a 1999 diagnosis of MS, which was confirmed in a May 2000 VA neurological examination.  The progressive nature of the Veteran's illness led her to retire from her civilian job as a computer specialist in July 2000 after spending the previous seven months on sick leave.  She was subsequently awarded Social Security Administration disability benefits, effective January 2000.

In support of her claim for SMC, the Veteran was afforded a July 2005 VA peripheral nerves examination in which she was noted to have a diagnosis of MS with brain, cerebellar, and cervical spinal cord involvement.  Her MS symptoms were found to include weakness and incoordination of the upper and lower extremities, bilaterally, which was "somewhat more pronounced on the left than on the right."  Additionally, the Veteran complained of severe leg pain and loss of bladder control.  It was noted that since August 2004, the Veteran had begun using a motorized scooter and wheelchair "to get around the house or go out" and that she had difficulty getting out of the bath tub and shower, but remained able to drive short distances and to feed and dress herself.  

On clinical examination, the Veteran exhibited motor, reflex, and sensory deficits in all the upper and lower extremities, and marked ataxia on cerebellar testing.  When she attempted to walk a short distance without assistance and support, her gait was broad-based and unsteady to the extent that the examiner determined that she could not walk unassisted.  Based upon the results of the examination, the VA examiner determined that the Veteran had developed secondary progressive multiple sclerosis with evidence of spinal cord involvement and what appeared to be a partial Brown-Sequard syndrome.  

The record thereafter shows that the Veteran underwent an October 2008 VA aid and attendance evaluation in which she was noted to suffer from chronic pain, attributable to her MS, and allergic rhinitis, depression and anxiety, constipation, osteopaenia, hyperlipidemia and a neurogenic bladder, manifested by recurrent urinary tract infections and incontinence.  Additionally, the Veteran was found to have partial or complete loss of her upper and lower extremities.  The VA aid and attendance examiner determined that, as a result of her combined disabilities, the Veteran was no longer able to walk or dress herself independently, protect herself from daily life hazards, live on her own, manage her medications, or leave home without assistance.  Furthermore, she was found to require regular assistance in bathing and other hygiene needs and to be unable to independently care for the needs of nature.  Conversely, the Veteran was not found to be bedridden or housebound or to require nursing home care.

Subsequent VA medical records show ongoing outpatient treatment and physical therapy for the Veteran's MS and related disabilities.  Despite an aggressive treatment regimen, her symptoms have progressively worsened to the extent that she now requires adaptive equipment for bathing and mobility.  

Additionally, the Veteran has applied for and received a home health aide through VA who helps her shop and complete household tasks.  However, the record does not show that the Veteran has been afforded personal health-care services on a daily basis in her home by a licensed health-care professional or by a person who provides such services under the regular supervision of a licensed professional.  

Pursuant to the Board's April 2009 remand, the Veteran was afforded a July 2009 VA brain and spinal cord examination in which she described the onset of her MS disabilities and current symptoms, including marked weakness throughout her lower extremities and a loss of upper extremity strength and fine motor skills.  The Veteran characterized herself as chronically incapacitated due to her MS symptoms.  She noted that she needed a walker to get in and out of the bathroom and relied on a wheelchair and a scooter for safe mobility inside and outside her home.  Additionally, she reported that, because of her MS-related bladder and bowel impairment, she experienced great difficulty getting to the bathroom on time, even with the aid of her walker, and had to wear absorbent pads.  She also stated that she had difficulty bathing and relied on her husband to help her enter the shower and wash.  The Veteran further stated that her husband had taken over all of the cooking, cleaning, and related household chores because she was now too weak to perform them.  However, while the Veteran characterized her husband as her primary caregiver, she did not indicate that he had specialized medical training or was under the regular supervision of a licensed health-care professional.

On clinical examination, the Veteran displayed a "slightly leaning" posture.  She was unable to stand without the aid of the examiner and a nurse.  Once upright, the Veteran was incapable of walking more than a few steps.  Her brief attempt at ambulation was accomplished with a stiff-legged gait by using her hip to lift her legs and progress them forward.  

Testing of the Veteran's lower extremities revealed marked spasticity and rigidity, accompanied by diminished reflexes and musculature.  She also exhibited mild rigidity, diminished fine motor skills, and loss of grip strength in her elbows, wrists, and fingers.  However, her overall degree of impairment in those joints was far less than in her lower extremities.  Moreover, while the Veteran as noted to have difficulty typing and opening letters, she was found to be capable of moving her shoulders, elbows, and wrists "freely and expressively when talking."  She also demonstrated full movement at the baseline of all joints passively.  However, the severity of her lower extremity muscle spasticity effectively prevented her from bending her knees and elbows without applying the force of her body weight.  

The results of the examination were otherwise negative for additional musculoskeletal or neurological deficits, including tremors, fasciculations, edema, or painful flare-ups.  Based on the results of the examination, the VA examiner confirmed the Veteran's prior diagnosis of secondary, progressive MS.  

Thereafter, in July 2010, the Veteran was afforded a VA eye examination in which she complained of vision loss due to her MS symptoms.  On clinical examination, she was found to have corrected vision of 20/40 in the right eye and 20/25 in the left eye.  No other eye abnormalities were shown.  

The Board recognizes that, in addition the above findings, the July 2010 VA examiner opined that, notwithstanding the Veteran's assertions, her right eye vision loss was not attributable to her service-connected MS.  However, the examiner did not provide a rationale for that negative opinion, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, the Board observes that the relationship between the Veteran's vision loss and service is inconsequential to the issue on appeal, as she is not seeking service connection for vision loss but, rather, a higher rate of SMC.  To qualify for additional SMC under the provisions noted above, she would have to display visual acuity of 5/200 or less.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2010).  That level of visual impairment has neither been contended nor shown.

Based on a careful review of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not warrant a higher rate of SMC under the provisions of 38 U.S.C.A. § 1114(n).  To qualify for SMC at the 38 U.S.C.A. § 1114(n) level, amputation is a prerequisite, except if it is shown that there is blindness without light perception in both eyes or the loss of use of both arms.  In this case, the Veteran is neither an amputee nor blind.  Moreover, while her VA medical records and VA examination reports reflect mild rigidity, loss of strength, and diminished fine motor skills in her hands and arms, she does not contend, and the clinical evidence does not otherwise show, that she is incapable of using her upper extremities.  On the contrary, the Board considers it significant that on her July 2009 VA examination, the Veteran was expressly noted to be able to move her shoulders, elbows, and wrists freely.  There is no other competent evidence of record suggesting that the Veteran's use of her upper extremities is limited to function that would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a) (2), 4.63 (2010); Tucker v. West, 11 Vet. App. 369 (1998).  Accordingly, the Board finds that the Veteran does not have loss of use of both arms, and, thus, is not entitled to SMC at the § 1114(n) level. 

Conversely, the Board finds that the Veteran does qualify for SMC at the § 1114(o) level.  The Board acknowledges that the Veteran has not been found to exhibit anatomical loss of her arms or deafness rated as 60 percent disabling.  Nor has she been shown to have complete paralysis of both lower extremities together with the loss of anal and bladder sphincter control.  However, in addition to her loss of use of the lower extremities, for which she has been awarded SMC at the intermediate level between § 1114(m) and § 1114(n), the Veteran has also been granted service connection for a neurogenic bladder and bowel impairment.  Those service-connected disabilities have been shown to result in frequent accidents, warranting the use of absorbent pads.  Moreover, the Veteran's October 2008 aid and attendance evaluation report expressly shows that she requires regular assistance in daily hygiene needs and is unable to independently care for the needs of nature.  Further, the report of her July 2009 VA examination establishes that she requires assistance from her spouse in showering and washing herself.  The Board finds that that evidence collectively shows that the Veteran's service-connected neurogenic bladder and bowel impairment have rendered her so helpless as to be in need of regular aid and attendance of another person, specifically her spouse, such that SMC at the § 1114(l) level is warranted.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).

While cognizant that those service-connected disabilities and the Veteran's loss of the lower extremity use share a common etiological agent, her MS, the Board nevertheless finds that those disorders are manifested by distinct symptoms.  Furthermore, the helplessness requiring regular aid and assistance that arises from the Veteran's neurogenic bladder and bowel impairment is distinct from the need resulting from the loss of use of her lower extremities.  Accordingly, the Board finds that, resolving all reasonable doubt in the Veteran's favor, she has suffered disability under conditions that would entitle her to two of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, such that special monthly compensation at the § 1114(o) level is warranted.  

Next, the Board finds that an additional monthly allowance for regular aid and attendance under 38 U.S.C.A. § 1114(r)(1) is also warranted.  The Veteran's VA records and the reports of her July 2005, October 2008, and July 2009 VA examinations clearly show that she requires her husband's constant assistance for safe mobility, both in and outside her home.  Moreover, that evidence shows that the Veteran relies on her spouse to perform all cooking, cleaning, and household chores.  The evidence indicates that the Veteran is unable to independently bathe or care for the needs of nature and requires additional aid and assistance with hygiene due to her service-connected neurogenic bladder and bowel impairment.  Accordingly, the Board finds that the Veteran is entitled to an additional aid and attendance allowance under 38 U.S.C.A. § 1114 (r)(1).  That additional allowance is payable whether or not the need for regular aid and attendance was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o), or was based on an independent factual determination.  38 C.F.R. § 3.350(h) (2010).  Accordingly, the Veteran is not precluded from receiving that additional allowance notwithstanding that it is predicated on the same evidentiary basis as her award of SMC at the § 1114(o) level.

Conversely, the Board finds that the Veteran the evidence does not show entitlement to a higher monthly aid and attendance allowance under § 1114(r)(2) because the need for skilled health care at home has not been established.  Although the Veteran has been shown to require the regular aid and attendance of her spouse, the evidence of record does not indicate that he is a licensed health-care provider.  Nor does that evidence show that he is under the regular supervision of such a provider.  Moreover, while the record shows that the Veteran receives support from a home health aide, who helps her shop and complete household tasks, there is no indication that she requires at-home care that is tantamount to hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r)(2) (West 2002); 38 C.F.R. § 3.350(h) (2010).  On the contrary, the report of the Veteran's October 2008 aid and attendance evaluation expressly shows that she does not require nursing home care and there are no contradictory findings of record.  Accordingly, the Board finds that the Veteran is not entitled to a higher level of monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(2).  38 C.F.R. § 3.350(h) (2010).

Nor is the Veteran entitled to SMC under the provisions of 38 U.S.C.A. § 1114(s).  Although she is in receipt of a total schedular rating for loss of use of the lower extremities and has an additional service-connected disability (neurogenic bladder) that is rated 60 percent disabling, there is nothing in the record to indicate that her service-connected disabilities render her permanently housebound.  The report of the Veteran's October 2008 aid and attendance evaluation indicated that she could not leave her home without assistance.  However, that evaluation also indicated that she was not bedridden and remained capable of travel.  Moreover, the Veteran's July 2005 and July 2009 VA examination reports expressly show that, while she requires a scooter for safe mobility outside her home, she is not permanently housebound.  Accordingly, the criteria for SMC at the housebound rate have not been met.  In any event, the Board has determined that the Veteran is entitled to SMC based upon a demonstrated need for aid and attendance, which is a greater benefit than an award of SMC for reason of being housebound.  Accordingly, any claim of entitlement to compensation at the § 1114(s) level is effectively moot.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2010).

For the foregoing reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to SMC at the § 1114(o) level and an additional allowance for regular aid and attendance under 38 U.S.C.A. § 1114(r)(1).  38 U.S.C.A. § 1114(o), (r)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350 (2010).  The Board recognizes that the Veteran's claim is for SMC because of deteriorating symptoms of MS-related disabilities and, thus, has considered whether to award staged levels of compensation for different periods of time throughout the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the competent and credible evidence demonstrates that, throughout the entire appeals period, the Veteran has met the criteria for SMC under 38 U.S.C.A. § 1114(o) and under 38 U.S.C.A. § 1114(r)(1), but that her symptoms have not warranted a higher rate of compensation under 38 U.S.C.A. § 1114(r)(2) (2010).  The preponderance of the evidence is against the assignment of any higher benefit.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased rate of SMC arises from her disagreement with the initial award of SMC benefits.  Once SMC is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to her claim.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, VA has obtained VA medical examinations with respect to that claim.  The Veteran has also been afforded the opportunity to testify at a Board hearing in support of hers claim, but has not requested such a hearing.  Thus, the Board finds that additional development is unnecessary with respect to the Veteran's claim and that VA has fully satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(o) is granted.

Entitlement to increased special monthly compensation based upon the need for regular aid and attendance under 38 U.S.C.A. § 1114(r)(1) is granted.

Entitlement to increased special monthly compensation based upon the need for a higher level of aid and attendance under 38 U.S.C.A. § 1114(r)(2) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


